DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 01/10/2022 have been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	
	

Claims 1-4, 6-7, 42, 49 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation ‘a Code Unit’ in line 4, the ‘Code Unit’ in line 7 and 8, “a Code Unit” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 59 is rejected for similar reason.
Dependent claims 2-4, 6-7, 42, 49 depend on independent claim 1 and therefore include all the limitations of claim 1, thus, these are being rejected under U.S.C. 102(b) for the same reason as the rejection of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Analysis

Claims 1-4, 6-7, 42, 49 are recite a method for encoding. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).
Claim 1 is then analyzed to determine whether it is directed to any judicial exceptions. The claim recites: method of encoding based on various element of mathematical concepts.
The claim recites a method comprising: 
“Code Unit being classified by a variable code value size of the Code Unit that is a maximum possible number of data values a Code Unit is defined to hold or to represent, where 
a number of bits all the possible unique data values altogether of the Code Unit occupies, wherein the number of bits is a sum of the bit size of each of the possible unique data values that a Code Unit takes up a head design type, wherein the head design type determines a ratio of one bits and zero bits- This is a type of mathematical and mental operation.
.
As such, the claim, when considering as a whole, is nothing more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment. Therefore, the claim does not amount to significantly more than the abstract idea (Step 2B-No).

23.    Dependent claims 2-4, 6-7, 42, 49 depend on independent claim 18 and therefore include all the limitations of claim 1. Thus, the claims recite the same abstract idea of encoding using various mathematical concepts.

24.    Claims 2-4, 6-7, 42 and 49 do no more than providing additional instructions to implement the abstract idea in claim 1. Accordingly, these claims merely present additional abstract information in tandem with further details regarding the elements from the independent claim and are, therefore, directed to an abstract idea for similar reasons as given above. The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention.

25.   Claim 59 is similar rejected under U.S.C 101 for similar reason as rejection of claim 1.


Conclusion

27.    Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claims 1-4, 6-7, 42, 49 and 59 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Conclusion

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168